Field, J.,
delivered the opinion of the Court—Baldwin, J., concurring.
This case comes before us on appeal from the final judgment, and from the order denying a new trial. The statement upon which the appellant rests, is the one used upon the motion, and this is not agreed to by the parties or their counsel, or settled by the Judges who tried the case. It has not, therefore, sufficient authentication to constitute any portion of the record which we can notice. The appeal is based upon errors which the statement discloses, and as these cannot be considered, the judgment must be affirmed.
Ordered accordingly.